Citation Nr: 1450757	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to eligibility for nonservice-connected pension with special monthly pension.

2. Entitlement to service connection for a right eye disability.

3. Entitlement to service connection for a right knee disability (claimed as right leg).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 letter by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) and September 2009 rating decision by the Nashville, Tennessee VARO.

In July 2004, the Veteran and BB testified at a hearing held at the RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a right eye disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran had active military service for 90 days or more during a period of war, active military service during a period of war and was discharged or released from such service for a service-connected disability, active military service for a period of ninety consecutive days or more and such period began or ended during a period of war, or active military service for an aggregate of ninety days or more in two or more separate periods of service during one period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected pension with special monthly pension have not been met.  38 U.S.C.A. §§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed below, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations, and their application to the facts already of record. In this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Further, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 429-30 (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

II. Analysis

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b)(3).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

Special monthly pension is warranted if a veteran is in need of regular aid and attendance. 38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). See also 38 C.F.R. § 3.351(c).

The Veteran's DD Form 214 indicates that he had active service from July 1983 to May 1986, with a Reserve obligation that ended in July 1989.  None of this service occurred during a period of war.  In light of the above facts, the Veteran does not meet the legal requirements for entitlement to pension benefits. 
The Veteran has not disputed his service dates.  He has offered no arguments to support his claim other than he is in need of the benefit due to his physical disabilities.  The Board is sympathetic to the Veteran's circumstances; however, without the requisite period of service, there is no legal basis upon which the claim may be granted.  Therefore, the appeal for entitlement to VA special monthly pension benefits is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension with special monthly pension
is denied.
	

REMAND

Regrettably, the Board determines that a remand of the service connection issues is warranted.  First, the Board notes that in an August 2009 statement, the Veteran indicated that his income comes from payments of Supplemental Security Income (SSI) from the Social Security Administration (SSA). When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from SSA may be obtained.

The Board also determines that there are outstanding VA treatment notes from the VA facility in Pensacola.  The most recent such record is dated in May 2012.  The Veteran has also been seen at the Mobile VA facility.  The last record from this facility dates from December 2013.  Therefore, all subsequent VA treatment notes should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Further, the Veteran has not been afforded VA examinations with respect to these claims.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that he was injured by an explosion during training that resulted in a disability of the right eye and right knee.  Service treatment records show that he stepped on an explosive device and also, separately, complaints and treatment for the right eye and right knee.  Post-service medical evidence reveals blindness in the right eye, with a cataract and diagnosis of glaucoma with frequent complaints by the Veteran that he sustained a right eye injury in service.  Additionally, this evidence reveals complaints of right leg pain, diagnosed as sciatica.   Therefore, a VA examination to assess the etiology of the Veteran's right eye disability and right knee/leg disability should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Associate all records from the SSA related to the Veteran's application and grant of SSI benefits.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Associate all VA treatment notes for the Veteran from the Gulf Coast Veterans Health Care System, and any associated outpatient clinics including the Pensacola VA facility, dated from May 2012 to the present, and from the Mobile VA facility from December 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

3. Once all outstanding treatment notes have been obtained, schedule the Veteran for a VA eye examination to assess the etiology of his right eye disability.  The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right eye disability is causally or etiologically a result of the Veteran's military service, including but not limited to the right eye treatment in service and injury from the explosive device?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

4. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of a right knee/leg disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Identify all diagnosed disabilities of the right knee/leg.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee/leg disability is causally or etiologically a result of the Veteran's military service, including but not limited to the right knee treatment in service and injury from the explosive device?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

5. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


